DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, see page 9, filed 02/16/2022, with respect to the 101 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 101 rejection; thus the 101 rejections of these claims have been withdrawn.
3.	Applicant's arguments, filed 02/16/2022, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or suggest "wherein, in the display processing, when a group of first graphics including a first graphic for each of the plurality of speakers is arranged in an arrangement direction of the group of display regions, the processor deletes the group of first graphics," as recited in amended independent claim 1 and similarly in amended independent claims 12 and 13.
Applicant further argues, the prior art does not disclose, teach or suggest "wherein, in the display processing, upon deletion of a first graphic in each display region, the processor moves, in each display region, remaining first graphics toward a position at which the deleted first graphic was displayed, respectively.” as recited in amended independent claim 14.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-7 and 9-14 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:

Uchiyama et al. (US-2017/0078616-A1), teaches clearing the accumulated value of a speaker having the accumulated value that has reached a predetermined value (Fig. 22; Figs. 23A-23B; ¶0265-0273); the speakers having the accumulated value that has reached the predetermined value (Fig. 22; Figs. 23A-23B; ¶0265-0273); display processing of displaying respective first graphics in respective first display regions assigned for each of the plurality of speakers (Uchiyama- Figs. 23A-23B); wherein, in the display processing, the processor deletes the second graphic corresponding to the accumulated value when the accumulated value reaches the predetermined value (¶0265-0273; Fig. 23A and ¶0271-0272).
Kikugawa (US-2017/0061987-A1), teaches changes a color of the first graphics so that the color is different from a color of the first graphics (¶0091; Fig. 5 and ¶0184).

Found references:  
Patel et al. (US-8,856,006-B1), teaches methods and systems are provided for assisted speech input. In one example, the method may involve (a) designating a first node of a tree as a current node. Each node in the tree is associated with a speech input data, and the first node includes one or more child nodes. The method may further involve (b) removing all nodes from a first group of nodes, (c) copying each child node of the current node to the first group, (d) 
Kikugawa (US-2016/0247520-A1), teaches an electronic apparatus displays a first object indicating a first speech zone and a second object indicating a second speech zone during recording, displays a first character string and a second character string corresponding to speech recognition of the first and the second speech zones (Abstract).
Thomson et al. (US-2020/0175961-A1), teaches a method may include obtaining first audio data of a first communication session between a first and second device and during the first communication session, obtaining a first text string that is a transcription of the first audio data and training a model of an automatic speech recognition system using the first text string and the first audio data. The method may further include in response to completion of the training, deleting the first audio data and the first text string (Abstract). 
Cartwright et al. (US-2018/0191912-A1), teaches Various disclosed implementations involve processing and/or playback of a recording of a conference involving a plurality of conference participants. Some implementations disclosed herein involve receiving audio data corresponding to a recording of at least one conference involving a plurality of conference participants. In some examples, only a portion of the received audio data will be selected as playback audio data (Abstract). Cartwright further teaches the selecting process may involve removing input talkspurts having an input talkspurt time duration that is below a threshold input talkspurt time duration (¶0071).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "wherein, in the display processing, when a group of first graphics including a first graphic for each of the plurality of speakers is arranged in an arrangement direction of the group of display regions, the processor deletes the group of first graphics." as recited by amended independent claim 1 (emphasis added) as described in the specification at least at pages 13-14.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 12-13 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

When considering Claim 14 as a whole, however, the combination of prior art does not teach the limitation of "wherein, in the display processing, upon deletion of a first graphic in each display region, the processor moves, in each display region, remaining first graphics toward a position at which the deleted first graphic was displayed, respectively.” as recited by amended independent claim 14 (emphasis added) as described in the specification at least at page 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619